Citation Nr: 1620781	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  09-31 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an extraschedular rating in excess of 10 percent for right eye iritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from March 1983 to May 1992.  He also has National Guard service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Houston, Texas RO.  

In December 2012, the Board denied a schedular rating in excess of 10 percent for right eye iritis and remanded the matter of an extraschedular rating for additional development and to satisfy notice requirements.  In September 2015, the Board again remanded the matter of an extraschedular rating for additional evidentiary development.  The matter is now back before the Board.


FINDING OF FACT

The symptomatology and manifestations caused by the service-connected right eye iritis are all specifically contemplated by the schedular rating criteria for the entire rating period.  


CONCLUSION OF LAW

The criteria for an extraschedular rating for right eye iritis have not been met at any time during the rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.20, Diagnostic Codes 6099-6003 (2008 and 2015).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As was alluded to in the Introduction, the Board last remanded the Veteran's claim for entitlement to an extraschedular rating in excess of 10 percent for right eye iritis in September 2015 for additional evidentiary development.  In particular, the Board instructed the RO to obtain any outstanding VA treatment records since August 2008.  The Board also instructed the RO to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right eye iritis.  The Board requested that the examiner note any functional impairment resulting from the right eye iritis, to include any exceptional factors such as marked interference with employment or frequent hospitalizations.  Following the VA examination, the Board instructed the RO to refer the Veteran's increased rating claim to the VA Director, Compensation Service to determine whether an extraschedular rating was warranted for the service-connected right eye iritis pursuant to 38 C.F.R. § 3.321(b)(1).  

The RO obtained all outstanding VA treatment records since August 2008 from the appropriate VA medical centers.  In October 2015, the RO provided the Veteran with a VA examination for his service-connected right eye iritis.  The October 2015 examiner addressed the functional impairment from the right eye iritis, to include any exceptional factors such as marked interference with employment or frequent hospitalizations.  After obtaining the VA examination, the RO then referred the Veteran's increased rating claim to the Director of Compensation Service to determine whether an extraschedular rating was warranted for the service-connected right eye iritis under 38 C.F.R. § 3.321(b)(1).  Following receipt of the Director's decision denying an extraschedular rating in January 2016, the RO readjudicated the Veteran's claim in a January 2016 Supplemental Statement of the Case (SSOC).  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the notice requirements for entitlement to an extraschedular rating were accomplished in a letter dated in January 2013.  
      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

Additionally, during the appeal period, the Veteran was afforded VA eye examinations in March 2008, July 2010, and October 2015.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Extraschedular Consideration

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of any additional "staged" ratings for any part of the initial rating period.

In rating exceptional cases, an extraschedular rating may be provided.  38 C.F.R. 	 § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's right eye iritis is rated under Diagnostic Code 6099-6003. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Initially, the Board notes that during the rating period on appeal, VA amended its regulations for rating disabilities of the eye.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  It is indicated in the Federal Register that these amendments shall apply to all applications for benefits received by VA on or after December 10, 2008.  The Veteran's claim for an increased rating for right eye iritis was received prior to December 10, 2008 (February 2008); however, in a June 2009 decision, the RO considered the new criteria.  Accordingly, the Board also will consider the claim under the old and new criteria.  

The Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal; however rating criteria cannot be applied prior to their effective date.  Kuzma v. Principi, 341 F.3d 1327 (2003).  Therefore, the prior version of the applicable Diagnostic Code at 38 C.F.R. § 4.84a will be applied to the period on or after the effective date of the new regulation, and the amended version of 38 C.F.R. § 4.79 will be applied as of its effective date (December 10, 2008), to determine which is more advantageous to the Veteran. 

Under the regulations prior to the December 10, 2008, amendment, a disability of the eye is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a (Diagnostic Code 6003) (2008).  Iritis and other similar diseases of the eye are evaluated in this manner.  See 38 C.F.R. § 4.84a (Diagnostic Codes 6000 to 6009).

Eye impairment is rated on the basis of impairment of central visual acuity.  Prior to December 10, 2008, Diagnostic Codes 6061 to 6079 contains the criteria to evaluate impairment of central visual acuity.  38 C.F.R. § 4.84a (2008).  From December 10, 2008, Diagnostic Codes 6061-6066 contain the criteria to evaluate impairment of central visual acuity.  38 C.F.R. § 4.79 (2015).  Under both the prior and amended rating schedule, a 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) if corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) if corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) if corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or when corrected visual acuity is 20/50 in both eyes.  Higher evaluations are warranted for more severe impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008); 38 C.F.R. § 4.79, Diagnostic Code 6066 (2015).

Under the amended criteria, effective from December 10, 2008, eye disabilities rated under Diagnostic Codes 6000 to 6009 can be alternatively evaluated on the basis of incapacitating episodes, if it results in a higher evaluation.  38 C.F.R. § 4.79.

Under the General Rating Formula based on incapacitating episodes, a 10 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months; a 20 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the previous 12 months; a 40 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the previous 12 months; and a 60 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  Id.

A note to the General Rating Formula defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.

In his claim for an increased rating for right eye iritis dated in February 2008, the Veteran reported missing time from work due to doctor's appointments for his right eye.  He indicated further that his right eye iritis was causing problems with his occupation as a truck driver, as his night vision had decreased.  He noted that he could not see out of his right side, which was his blind side while driving.  He indicated that he was afraid he would hit someone while changing lanes due to his loss of vision.  He also noted that it was getting hard to read signs and drive at night.

In a VA treatment record dated in February 2008, the Veteran reported that he was asymptomatic, without pain or photophobia.  The Veteran's right eye corrected vision was 20/25.  Visual fields were full to finger counting.  The physician noted a stable presentation of the right eye with an old vitreal/retinal hemorrhage with low grade anterior uveitis and angle recession.

On VA examination in March 2008, the Veteran described a significant ocular injury in service.  He noted that he had since had an episode of iritis in the right eye, which was treated with a prolonged course of steroid drops.  He currently reported some difficulty with night vision.  He denied a history of ocular surgery.  The Veteran described pain, redness, watering, and blurred vision.  He denied any distorted vision, enlarged images, swelling, or discharge.  He denied any incapacitation due to his eye condition.  He denied any current treatment for his eye condition.  The Veteran denied any hospitalizations or surgery for this condition.  On examination, there was no eye or lacrimal duct disease or injury.  There was no evidence of congestive/inflammatory glaucoma.  Funduscopy examination was within normal limits.  Intraocular pressure in the right eye was within normal limits.  Keratoconus was not present.  The visual acuity examination revealed right eye uncorrected far vision as 20/400; corrected far vision as 20/30; uncorrected near vision as 20/50; and corrected near vision as 20/40.  There was no diplopia, enucleation, or nystagmus.  Anterior segment examination revealed the presence of a full thickness corneal scar in the right eye with a corresponding peripheral iris defect from a puncture injury.  There was a cortical cataract in the right eye.  Visual fields were within normal limits by confrontation.  The examiner noted that for the VA established diagnosis of iritis, right eye status post tear, the condition had resolved.  The examiner noted further that the Veteran had a corneal scar and peripheral iris defect in the right eye from the prior injury.  The examiner also noted that the Veteran had a traumatic cataract, which was the source of his blurred vision.

In a submission dated in August 2008, the Veteran indicated that his right eye had worsened since his last evaluation.  He reported that he went to the doctor three or more times in the past year for the same problem.  He noted that his right eye was "very red" and he could not see very well.  The Veteran indicated that he was a truck driver and therefore could not take the eye drops he was prescribed.  He reported having to take time off from his job due to his right eye condition.  He noted that he was now experiencing severe headaches.

In a VA treatment record dated in August 2008, the Veteran complained of redness and irritation with sensitivity to light and pain.  He complained of a throbbing headache over the right eye.  The impression was recurrent anterior uveitis.  During an August 2008 VA optometry follow-up, the Veteran reported that he was taking eye drops every two hours, but his eye was still red and inflamed.  He noted that his eye seemed to gradually improve over the last two days, but was red again that morning.  

On his appeal on a VA Form 9 dated in August 2009, the Veteran indicated that the  occupational effects from his right eye iritis and the medication he had been prescribed to treat his right eye iritis were not considered.  He noted that he had been given eye drops for pain, inflammation, redness, and infection of the right eye on more than three occasions.  The Veteran indicated that he informed his physician that he could not take the eye drops as he worked as a truck driver, and they dilated his eye and made his vision blurry.  He noted that although his physician told him to take the eye drops at night when he stopped driving, he would still wake up with blurry vision.  The Veteran noted itchy, watery eyes with blurred vision and pain.

On VA examination in July 2010, the examiner noted recurrent chronic uveitis.  The examiner noted that the course since onset had been intermittent with remissions.  The Veteran denied any current treatment for the condition.  He also denied any history of hospitalization, surgery, or incapacitating periods due to his right eye condition.  The Veteran reported symptoms of watering, irritation, and blurring.  The visual acuity examination revealed right eye uncorrected far vision as 20/200; corrected far vision as 20/20; uncorrected near vision as 20/70; and corrected near vision as 20/20.  There were no physical findings of abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss.  The examiner noted that the Veteran's prior right eye injury was healed.  He described the residuals of the Veteran's right eye injury as iridodialysis.  The Veteran reported that he was currently employed full time as a truck driver (five to ten years).  He noted that he had lost two weeks from work in the past year due to doctor appointments.  The examiner did not find any significant effects from the Veteran's right eye condition on his usual occupation or daily activities.

In April 2013, the Director of Compensation Service denied an extraschedular evaluation for the Veteran's right eye iritis.  The Director noted that the July 2010 VA examination report supported the continuation of the current 10 percent evaluation, as the Veteran's visual acuity and visual fields were good and the examiner did not find any significant effects on the Veteran's usual occupation.

On VA examination in October 2015, the examiner noted a diagnosis of a history of recurrent iritis of the right eye.  The Veteran reported that he had not had a right eye iritis occurrence for over two years.  He denied use of eye drops or other ocular medication.  He denied any other right eye complaints.  The visual acuity examination revealed right eye uncorrected far vision as 5/200; corrected far vision as 20/40 or better; uncorrected near vision as 20/200; and corrected near vision as 20/40 or better.  There was no afferent pupillary defect present.  The Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  He did not have astigmatism or diplopia.  The examiner noted a scar on the right cornea and an iris tear from the injury in service.  The fundus examination was normal bilaterally.  The Veteran did not have any visual field defect.  The Veteran did not have any incapacitating episodes during the past year.  He did not have any other pertinent physical findings related to the right eye.  The examiner found that the Veteran's right eye condition did not impact his ability to work.  The examiner noted congenital/developmental refractive error, and correctable visual acuity.  The examiner found that there was no evidence of active recurrent iritis by the Veteran's statements and examination.

VA treatment records since 2008 did not show any recent treatment for the right eye iritis.

In January 2016, the Director of Compensation Service again denied an extraschedular evaluation for the Veteran's right eye iritis.  The Director noted that the medical evidence did not show any recent problems with the right eye.  He noted that there had been no recent medical procedures or treatment, such as eye drops, for the right eye iritis.  He noted further that the Veteran did not have any facial disfigurement due to this condition.  The Director found that the evidence did not show any problems with current or prior employment.

Reviewing the relevant evidence of record, the Board does not find that an increased, extraschedular evaluation for the right eye iritis is warranted for any time during the appeal period.  Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology caused by the Veteran's right eye iritis are all specifically contemplated by the schedular rating criteria, so the criteria for an extraschedular rating for right eye iritis are not met.  The rating criteria prior to the December 10, 2008, amendment contemplate visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.84a (2008).  Under the amended rating criteria, eye disabilities rated under Diagnostic Codes 6000 to 6009 can be alternatively evaluated on the basis of incapacitating episodes, if it results in a higher evaluation.  38 C.F.R. § 4.79 (2015).  Under both criteria, higher schedular evaluations are also available for more severe manifestations.  

Review of the evidence, both lay and medical, shows that the Veteran experiences recurrent iritis of the right eye which has been manifested by intermittent pain, itching, watering, and blurring of his vision.  Notably, in his most recent October 2015 VA examination, the Veteran denied any right eye symptomatology for the past two years.  Thus, the Veteran's chief complaints of visual difficulty, irritation, and pain in the right eye are fully considered in the rating criteria assessing visual acuity, visual field defects, and incapacitating episodes.  As such, it would appear that the schedular rating criteria reasonably describe the symptomatology of the Veteran's right eye iritis disability.  The Board also notes that earlier in the appeal period, the Veteran noted throbbing headaches over the right eye.  See August 2008 notice of disagreement and VA treatment record.  He has not had any complaints of headaches since 2008.  However, even if the earlier reported symptom of throbbing headaches over the right eye was a symptom of the right eye iritis, the schedular criteria contemplate pain and incapacitating episodes.  The Board therefore finds that the criteria regarding pain and incapacitating episodes reasonably contemplates symptomatology such as intermittent headaches.

Moreover, the record does not indicate that the Veteran's disability picture is exceptional by exhibiting other related factors such as "frequent periods of hospitalization" and a "marked interference with employment"  to require an extraschedular rating.  In this regard, there is no history of relevant surgery or hospitalization for the right eye iritis at any time during the period on appeal.  In all of his VA examinations, the Veteran has consistently denied incapacitation, surgery or hospitalization.  In addition, while the Veteran reported some occupational problems due to difficulties with vision and an increased absenteeism for doctor's appointments during the earlier stage of the appeal period, the evidence reveals that he has worked full-time during the entire appeal period, and there is no record of any adverse action taken by his employer against him because of his right eye-related absenteeism.  Additionally, the July 2010 and October 2015 examiners did not find any impact on the Veteran's ability to work or activities of daily living due to his right eye iritis.  The Board finds, therefore, that the Veteran's service-connected right eye iritis is not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on his daily life.  In the absence of exceptional factors associated with the service connected right eye iritis, the Board finds that the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An extraschedular rating for right eye iritis is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


